DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farshad Farjami (Reg. No. 41,014) on January 14, 2022.

The application has been amended as follows: 
In the claims:

Claim 1 (Original): An automated content annotation system comprising:
a computing platform including a hardware processor and a system memory;
a software code stored in the system memory, the software code including a set of rules trained to annotate content inferentially;
the hardware processor configured to execute the software code to:

access at least one knowledge base to validate at least one of the applied plurality of labels;
obtain, from the at least one knowledge base, a descriptive data linked to the at least one validated label in the at least one knowledge base;
infer, using the set of rules, at least one label for the content based on the at least one validated label and the descriptive data linked to the at least one validated label; and
output tags for annotating the content, the tags including the at least one validated label and the inferred at least one label.

Claim 2 (Currently Amended): The automated content annotation system of claim 1, wherein the inferred at least one label is a subset of a plurality of preliminary labels generated inferentially using the set of rules for the content, and wherein the hardware processor is further configured to 
determine a relevance score for each of the plurality of preliminary labels; and
identify the inferred at least one label for the content based on the relevance score.

Claim 3 (Currently Amended): The automated content annotation system of claim 2, wherein the inferred at least one label is [[a]] one of the plurality of preliminary labels having a highest relevance score.

Claim 4 (Original): The automated content annotation system of claim 2, wherein the inferred at least one label includes each of the plurality of preliminary labels having a respective relevance score greater than a predetermined threshold.

Claim 5 (Original): The automated content annotation system of claim 1, wherein the at least one feature analyzer includes at least one of a facial recognition module, an object recognition module, or an activity recognition module.

Claim 6 (Original): The automated content annotation system of claim 1, wherein the at least one feature analyzer includes a text analysis module configured to analyze text and speech included in the content.

Claim 7 (Original): The automated content annotation system of claim 1, wherein the at least one feature analyzer includes at least one of an organization recognition module or a venue recognition module.

Claim 8 (Original): The automated content annotation system of claim 1, wherein the at least one knowledge base is stored in the system memory.
Claim 9 (Currently Amended): The automated content annotation system of claim 1, wherein the descriptive data is obtained from the at least one knowledge base via a packet-switched network 

Claim 10 (Currently Amended): The automated content annotation system of claim 1, wherein the content comprises at least one of sports content, television programming content, movie content, advertising content, or video gaming content.

Claim 11 (Original): A method for use by an automated content annotation system including a computing platform having a hardware processor and a system memory storing a software code including a set of rules for trained to annotate content inferentially, the method comprising:
utilizing at least one feature analyzer, by the software code executed by the hardware processor, to apply a plurality of labels to features detected in the content;
accessing at least one knowledge base, by the software code executed by the hardware processor, to validate at least one of the applied plurality of labels;
obtaining, by the software code executed by the hardware processor, from the at least one knowledge base, a descriptive data linked to the at least one validated label in the at least one knowledge base;
inferring, by the software code executed by the hardware processor and using the set of rules, at least one label for the content based on the at least one validated label and the descriptive data linked to the at least one validated label; and


Claim 12 (Original): The method of claim 11, wherein the inferred at least one label is a subset of a plurality of preliminary labels generated inferentially using the set of rules for the content, the method further comprising:
determining, by the software code executed by the hardware processor, a relevance score for each of the plurality of preliminary labels; and
identifying the inferred at least one label for the content, by the software code executed by the hardware processor, based on the relevance score.

Claim 13 (Currently Amended): The method of claim 12, wherein the inferred at least one label is [[a]] one of the plurality of preliminary labels having a highest relevance score.

Claim 14 (Original): The method of claim 12, wherein the inferred at least one label includes each of the plurality of preliminary labels having a respective relevance score greater than a predetermined threshold.

Claim 15 (Original): The method of claim 11, wherein the at least one feature analyzer includes at least one of a facial recognition module, an object recognition module, or an activity recognition module.
Claim 16 (Original): The method of claim 11, wherein the at least one feature analyzer includes a text analysis module configured to analyze text and speech included in the content.

Claim 17 (Original): The method of claim 11, wherein the at least one feature analyzer includes at least one of an organization recognition module or a venue recognition module.

Claim 18 (Currently Amended): The method of claim 11, wherein the at least one knowledge base is stored in the system memory.

Claim 19 (Currently Amended): The method of claim 11, wherein the descriptive data is obtained from the at least one knowledge base via a packet-switched network 

Claim 20 (Currently Amended): The method of claim 11, wherein the content comprises at least one of sports content, television programming content, movie content, advertising content, or video gaming content.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Fig. 2, label element/module 212 as --Content Replication Module--.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Rachevsky et al. (US 2015/0242387 A1), discloses an automated content (i.e., text) annotation system (see title and see par 0032), comprising: a computing platform (see figures 14-15) including a hardware processor (see figure 15, central processor unit 1426) and a system memory (see figure 15, memory 1414 and/or disk storage 1420); a software code stored in the system memory (see figure 15, memory 1414 and/or disk storage 1420), the software code including a set of rules trained to annotate content inferentially (see figure 1, set of annotations 120, annotation module 106, and annotation-derived rules 112b); the hardware processor (see figure 15, central processor unit 1426) configured to execute the software code (computer software instructions 1416/1422, see par 0110, see fig. 15) to: utilize at least one feature analyzer to apply a plurality of labels to features detected in the content (see figure 1, classifier module 104, classifier 116 and feature extractor 114) (see pars 0110, 0032, 0034, 0039, 0050-0051).
The closest prior art of record mentioned and discussed above, namely, Rachevsky et al. (US 2015/0242387 A1), does not discloses, teach or suggest, access at least one knowledge base to validate at least one of the applied plurality of labels; obtain, from the at least one knowledge base, a descriptive data linked to the at recited in independent claim 1.

Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above. 

Regarding independent claim 11, the closest prior art of record, namely, Rachevsky et al. (US 2015/0242387 A1), discloses a method for use by an automated content (i.e., text) annotation system (see title and see par 0032) including a computing platform (see figures 14-15) having a hardware processor (see figure 15, central processor unit 1426) and a system memory (see figure 15, memory 1414 and/or disk storage 1420) storing a software code (i.e., computer software instructions 1416/1422, see par 0110, see fig. 15) including a set of rules for trained to annotate content inferentially (see figure 1, set of annotations 120, annotation module 106, and annotation-derived rules 112b), the method comprising: utilizing at least one feature analyzer, by the software code (i.e., computer software instructions 1416/1422, see par 0110, see fig. 15) executed by the hardware processor (see figure 15, central processor unit 1426), to apply a plurality of labels to features detected in the content (see figure 1, classifier module 104, classifier 116 and feature extractor 114) (see pars 0110, 0032, 0034, 0039, 0050-0051).
Rachevsky et al. (US 2015/0242387 A1), does not discloses, teach or suggest, accessing at least one knowledge base, by the software code executed by the hardware processor, to validate at least one of the applied plurality of labels; obtaining, by the software code executed by the hardware processor, from the at least one knowledge base, a descriptive data linked to the at least one validated label in the at least one knowledge base; inferring, by the software code executed by the hardware processor and using the set of rules, at least one label for the content based on the at least one validated label and the descriptive data linked to the at least one validated label; and outputting, by the software code executed by the hardware processor, tags for annotating the content, the tags including the at least one validated label and the inferred at least one label, as claimed in independent claim 11.

Claims 12-20 are allowable because they are dependent on allowable independent claim 11 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brennan et al. (US 2015/0088888 A1) teaches annotation engine (740), annotate documents with annotations based on knowledge resources (see fig. 8, at 830), apply pattern/rule, associate text with scoring, and generate and store document annotation (see figure 8).

DeCaprio (US 2016/0365121 A1) teaches a machine learning module 138 may train a plurality of classifiers associated with a stored set of concepts derived from prior annotations of a plurality of videos and from known rules of the sport (see par 0031).

Lee et al. (US 2019/0065911 A1) teaches a rule-based engine configured to apply rules to at least segments and annotations, wherein rules are devised by a human operator based on prior experiences in segmenting and annotating multimedia-based advertisement materials; and (ii) a neural-network based classification engine trained to identify improperly and properly segmented multimedia-based advertisement materials based on a training set of multimedia-based advertisement material that has been tagged by a human operator (see par 0123).

Chiticariu et al. (US 10,289,963 B2) teaches a method for developing a text analytics program for extracting at least one target concept including: utilizing at least one processor to execute computer code that performs the steps of: initiating a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677